[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                  No. 09-12665                MARCH 5, 2010
                            ________________________            JOHN LEY
                                                                 CLERK
                       D. C. Docket No. 06-01564-CV-4-CLS

ROBERT H. HEPTINSTALL,
WENDELL E. SIMS,
JAMES L. COLLINS,
JACKY T. BLACKWELL,
THOMAS F. CAMPBELL,
J. RUSSELL NEWMAN,
FRED D. WORKS,
as individuals and class representatives,



                                                            Plaintiffs-Appellants,
BILLY J. WRIGHT,

                                                                        Plaintiff,

                                       versus

MONSANTO COMPANY, INC.,
a corporation,
MONSANTO COMPANY SALARIED EMPLOYEES' PENSION PLAN,
MONSANTO EMPLOYEE BENEFITS PLAN COMMITTEE,
MONSANTO COMPANY EMPLOYEE BENEFITS EXECUTIVE
COMMITTEE,
PHARMACIA CORPORATION,
a corporation,
SOLUTIA INC. EMPLOYEES' PENSION PLAN,
SOLUTIA INCORPORATED,


                                                                        Defendants-Appellees.


                                ________________________

                       Appeal from the United States District Court
                          for the Northern District of Alabama
                             _________________________

                                       (March 5, 2010)

Before TJOFLAT, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

       This case presents facts and issues indistinguishable from those already

considered and decided by this court in Gilley v. Monsanto Co., 490 F.3d 848

(11th Cir. 2007). Robert Heptinstall and his co-plaintiffs, all former employees of

Monsanto Company, Inc. (collectively “Heptinstall”), appeal the district court’s

dismissal of their action against the Monsanto Company, Inc. and several related

entities.1 Heptinstall alleged that he was a vested member of the Monsanto

Company Salaried Employees’ Pension Plan (“the Plan”) and that the Plan

wrongfully denied him his vested benefits in violation of the Employee Retirement

1
  The district court dismissed Heptinstall’s suit for lack of standing to sue under ERISA, but it
actually should have dismissed for failure to state a claim. Heptinstall’s claims are due to be
dismissed with prejudice for failure to state a claim.



                                                 2
Income Security Act (“ERISA”), 29 U.S.C. § 1001, et seq. In Gilley, this court

addressed a factually indistinguishable case involving the same Plan, the same

method of calculating years of service, and a plaintiff-employee who started and

stopped working for Monsanto at the same time as did Heptinstall (and brought by

one of the same attorneys who represented Heptinstall in this appeal) and held that

the plaintiff-employee had not accumulated enough years of service, so his benefits

had not yet vested. Gilley controls the outcome here. Heptinstall puts forth

various arguments as to why Gilley should not apply, but they all in essence ask us

to reconsider that decision, and one panel of this court may not overrule a prior

panel’s decision. Cargill v. Turpin, 120 F.3d 1366, 1386 (11th Cir. 1997).

      Accordingly, the district court’s order dismissing Heptinstall’s claim with

prejudice is

      AFFIRMED.




                                          3